JOSEPHINE LINKER HART, Judge. |, Sharon Carter appeals from an order of the Carroll County Circuit Court dismissing her appeal of a district court judgment, based on a finding that she had voluntarily satisfied the judgment. On appeal, she argues that the circuit court erred in determining that her deposit of funds into the registry of the district court constituted a voluntary payment of the judgment. We hold that this case could not properly be disposed of by summary judgment and reverse and remand. Most of the key facts are not disputed. On September 15, 2006, appellee Sandy Crawford won a $2075 judgment against Carter on a conversion claim that she had pursued in Eureka Springs District Court. That same day, Carter deposited a check for $2075 into the district court registry. The receipt she received bore the notation “For Judgement.” The judgment was filed for record on October 3, 2006. Carter subsequently perfected her appeal |2to the Carroll County Circuit Court by timely filing a certified copy of the docket sheet, as required by District Court Rule 9. Two years elapsed. After Carter received notice from Carroll County Circuit Court that her case was going to be dismissed for staleness, she resisted. However, Crawford subsequently moved to dismiss Carter’s case, alleging that Carter’s payment to the registry of the Eureka Springs District Court constituted a voluntary satisfaction of the judgment, which waived her right to appeal. Crawford attached an affidavit from Eureka Springs District Court Clerk Linda Wishon attesting to the fact that Carter tendered a check in the amount of the judgment on September 15, 2006, and a copy of the receipt-book page showing the receipt that Carter had been given. Carter responded, denying that she had voluntarily satisfied the judgment. Attached to her response was her own affidavit, which stated that the check she tendered was made out to the district court, not to Crawford, and that she was told by the district court judge that she was required to make this payment as “a prerequisite for filing the appeal.” At the hearing on the motion, the trial judge considered matters outside of the pleadings, which converted the motion to dismiss into a motion for summary judgment. Ark. R. Civ. P. 12(b)(6) (2009); Hanks v. Sneed, 366 Ark. 371, 235 S.W.3d 883 (2006). At the hearing, Carter argued that the payment to the district court was not a satisfaction of the judgment; rather, it was “a nullity, surplusage, something that was done at the direction of the Court.” She never contended that the check was an attempt to file a supersedeas bond. The trial court | .^dismissed Carter’s appeal, and she timely filed a notice of appeal.  Summary judgment is to be granted by a trial court only when it is clear that there are no genuine issues of material fact to be litigated and the moving party is entitled to judgment as a matter of law. Sykes v. Williams, 373 Ark. 236, 239-40, 283 S.W.3d 209, 213 (2008). After reviewing undisputed facts, summary judgment should be denied if, under the evidence, reasonable minds might reach different conclusions from those undisputed facts. Id. On appeal, we determine if summary judgment was appropriate based on whether the evidentia-ry items presented by the moving party in support of its motion leave a material question of fact unanswered. Id. This court views the evidence in the light most favorable to the party against whom the motion was filed, resolving all doubts and inferences against the moving party. Id. Our review is not limited to the pleadings, as we also focus on the affidavits and other documents filed by the parties. Id.  We note that it was never disputed at any stage of the proceedings that if Carter had voluntarily satisfied the judgment, her case would be moot. Accordingly, Carter asserts two reasons why the circuit court erred in determining that her deposit of funds into the registry of the district court constituted a voluntary payment of the judgment. First, she argues that depositing the check was the equivalent of posting a supersedes bond, and to hold otherwise would be “exalting form over substance.” We must reject this argument because, as noted previously, Carter did not make this argument to the trial court and obtain a ruling, and it is not the practice of Arkansas appellate courts to address arguments raised for the first time on Rappeal. Beverly Enters.-Ark., Inc. v. Thomas, 370 Ark. 810, 316, 259 S.W.3d 445, 449 (2007). However, her second argument for reversal stands on a different footing.  For her second point, Carter asserts that her payment was not voluntary because it was made at the direction of the district court judge. This assertion was memorialized in the affidavit that she attached to her answer to Crawford’s summary judgment motion and was duly argued to the trial judge. We hold that this contention raises an issue of material fact on voluntariness. Sykes, supra. Whether Carter’s payment was voluntary is therefore not susceptible to being disposed of by summary judgment. Reversed and remanded. VAUGHT, C.J., and KINARD, MARSHALL, and HENRY, JJ., agree. PITTMAN, GLADWIN, ROBBINS, and GLOVER, JJ., dissent.